On Motion for Eehearing.
MOEEOW, P. J.
We do not understand that the res gestee statement of the appellant asserting his ownership of the whisky at the time it was found was subject to the limitations touching corroboration pertaining to an extrajudicial confession. The judicial announcements are to the contrary. Powers v. State, 23 Tex. Cr. App. 66, 5 S. W. 153; Calloway v. State, 92 Tex. Cr. R. 506, 244 S. W. 549. As stated in the original opinion, there was testimony tending to show that the appellant was “keeping watch.” Appellant insists that, since that phase of his activity was not specifically named in the charge of the court on the subject of principals, the charge was faulty to a degree requiring a reversal of the judgment. It cannot, we think, be justly said that the appellant by “keeping watch” would not be a principal offender within the meaning of the statute, the substance of which was embraced in the court’s charge. The jury was told that, if others unlawfully possessed the liquor and the appellant being present and knowing of the unlawful intent, by his acts aided, or. by his words or gestures encouraged, the person committing the crime, or advised or agreed to the commission of the offense,'he would be a principal. Articles 65, 66, and 69, Pen. Code, 1925. If, by objection to the charge or otherwise, the attention of the court had been directed to the omission of the specific term “keeping watch,” the charge would doubtless have been amended accordingly. The same may be said with reference to the instruction to the jury upon the converse of the law of principals. Code Cr. Proe. 1925, *764arts. 658-660. Our statute contemplates ttiat omissions in the charge of the court which are not made the subject of objection before the charge-is read to the jury are regarded as waived. Articles 658-660, supra; Linder v. State, 94 Tex. Cr. R. 316, 250 S. W. 703.
If the circumstances of the case are such as demanded corroboration of the appellant’s confession as a prerequisite to a conviction, it is thought that the demand was satisfied. The circumstance that the appellant, by his declarations, showed a knowledge of the contents of the trunk before it was opened (which was verified by the subsequent examination of the contents of the trunk), was one upon which the jury was justified ⅛ considering -against the appellant upon the question of corroboration. The room in which the whisky was ' found was occupied by a woman. Thompson (the owner of the hotel) having information or suspicion that there was whisky in the room, entered it in company with another witness to talk to the woman. After doing so he went to call the officers. The witness Kling (the manager of the hotel) stood near the room to make sure that the woman did not leave it. While there the appellant appeared and made inquiry as to what Kling was watching. Appellant was informed by Kling that he was ■ watching the particular room. A few moments later the appellant returned and asked why he was watching the room and was told by Kling that he thought it contained whisky. Appellant then stated to the witness that the “stuff” in there belonged to him and requested that they be easy on him and give him a chance to get away. The evidence showed that the appellant had frequented the room in the course of his business as a bell boy in the hotel. The trunk containing the whisky was located in a small clothes closet. The trunk was opened at the jail after the appellant was .arrested and in his presence. It contained nothing except a quantity of whisky and gin in bottles and the wrappings around the bottles. No key to the trunk was found upon the appellant, .and he said there was none. This was while he was under arrest. He said that it had to be pried open. The trunk had the appearance of having previously been pried open.
The motion is overruled.